Name: Commission Implementing Regulation (EU) 2016/615 of 19 April 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 21.4.2016 EN Official Journal of the European Union L 105/14 COMMISSION IMPLEMENTING REGULATION (EU) 2016/615 of 19 April 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An apparatus (so-called smartphone docking station) consisting of the following components:  a 29,5 cm colour LCD screen,  a hinged casing with two USB ports,  a keyboard with a touchpad,  a dock for a smartphone,  a power supply socket using a voltage not exceeding 1 000 V,  built-in loudspeakers. When the smartphone is docked, its battery is charged and, simultaneously, the apparatus serves as an input/output unit to perform all the functions of the docked smartphone. As the apparatus is not equipped with a signal converter, all the signals are received unaltered from the docked smartphone. The apparatus is not suitable for connection to an automatic data- processing machine. 8537 10 99 Classification is determined by general rules 1, 3(c) and 6 for the interpretation of the Combined Nomenclature, and by the wording of CN codes 8537 , 8537 10 and 8537 10 99 . The apparatus is a composite machine capable of performing the functions of headings 8504 , 8518 , 8528 and 8537 . All the individual functions performed by its different components are included in the abovementioned headings of Chapter 85. Therefore, classification under heading 8543 as electrical machines and apparatus, having individual functions, not specified or included elsewhere in Chapter 85, is excluded. Given its characteristics, none of the functions is considered to be the principal function of the apparatus within the meaning of note 3 to Section XVI. Consequently, it is to be classified under the heading that occurs last in numerical order. The apparatus is therefore to be classified under CN code 8537 10 99 as other boards, panels, consoles, desks, cabinets and other bases for electric control for a voltage not exceeding 1 000 V.